Citation Nr: 1505225	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-17 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable evaluation for membrano-proliferative glomerulonephritis, claimed as bilateral kidney disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from October 1973 to June 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


REMAND

The Veteran last had a VA examination to fully evaluate his service-connected membrano-proliferative glomerulonephritis in May 2012.  In his July 2012 substantive appeal, the Veteran reported increased symptomatology of his service-connected genitourinary disability, including high blood pressure and increased urinary frequency.  He further indicated that his disability had "worsened".  VA treatment notes dated in July 2012 detailed that the Veteran was treated for elevated blood pressure and angioedema due to an allergic reaction to medication prescribed for high blood pressure treatment.  He was shown to be prescribed a different medication for treating high blood pressure at that time.  

Under Diagnostic Code 7502, chronic nephritis is rated as renal dysfunction.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7502 (2014).  A 30 percent evaluation is warranted for renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent rating is warranted for hypertension where diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

Based on the foregoing assertions and findings of record, the Board finds that a remand is warranted in order to afford the Veteran a thorough and contemporaneous VA medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).  

Evidence of record further reflects that the Veteran received VA medical treatment for his service-connected genitourinary disability from Columbia VA Medical Center (VAMC).  As evidence of record only includes treatment records dated up to November 2012 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In addition, all laboratory findings procured in conjunction with the May 2012 VA kidney examination should be associated with the record. 

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to a compensable evaluation for membrano-proliferative glomerulonephritis.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include VA treatment records from Columbia VAMC from November 2012 to the present as well as all laboratory findings procured in conjunction with the May 2012 VA kidney examination.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA medical examination to determine the current severity of his service-connected membrano-proliferative glomerulonephritis.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate and current assessment.  The examiner must state whether the Veteran's service-connected genitourinary disability results in renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; with transient or slight edema; or with hypertension with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or with a history of diastolic blood pressure of predominantly 100 or more that requires continuous medication for control. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the examination is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

